EXAMINER’S COMMENT/AMENDMENT
Claims 1 and 4 are allowable. Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 3/10/2021, is hereby withdrawn and claims 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Joshua Hauptman on 10/28/2021.
The application has been amended as follows: 
In claim 5, line 2, the term “which” has been changed to - - wherein said film - -.
In claim 7, line 4, the term “a layer” has been changed to - - the layer - -.
In claim 7, line 7, the term “a laminate” has been changed to - - the laminate - -.
In claim 7, line 9, the term “a layer” has been changed to - - the layer - -.
In claim 7, line 12, the term “a laminate” has been changed to - - the laminate - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Presently amended claims 1 and 4-7 are allowed for the reasons provided in Section 12 of the previous Office action, mailed 05/13/2021.

Saito teaches an adhesive comprising PE-based resin, elastomer, and a monomeric component with epoxy/vinyl groups (abstract).  However, the amounts by weight for these components differ from those claimed in the instant case and the epoxy/vinyl group-containing compound does not include the claimed 1,2-polybutadiene compound.
Taka teaches an adhesive comprising amounts of the three claimed components rendering the claimed ranges obvious. However, Taka does not explicitly teach that the epoxy component is one having an epoxy group and a vinyl group, wherein the component has an epoxy group partially introduced into 1,2-polybutadiene, and has a number average molecular weight of 500 or more and 4,000 or less.  Instead, Taka teaches that the epoxy component may be selected from various epoxy group compounds including epoxidized plant oils or the like (paras 0069-0070).
Miyata teaches that epoxidized 1,2-polybutadiene can be substituted for epoxidized plant oils in resin compositions (see Miyata col. 10, lines 60-67) and functions as a heat stabilizer in these compositions (col. 10, line 60).
None of these references teaches, suggests, or renders obvious the composition recited in amended claim 1 wherein the elastomer component is a styrene-ethylene-butylene-styrene copolymer having a styrene content of 8% by mass or more and 24% by mass or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745